TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 25, 2021



                                    NO. 03-21-00122-CV


                                  City of Austin, Appellant

                                               v.

            Michael MacDougall and William Heyer, Co-Independent Executor,
                    Estate of George S. Heyer, Jr., Deceased, Appellee




       APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on February 24, 2021.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.